Citation Nr: 1032824	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran had active service from October 1954 to November 
1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The appeal was remanded for 
additional development in September 2008, April 2009, and January 
2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT


1. The Veteran is service-connected for rheumatic heart disease 
with mitral stenosis; sub acute bacterial endocarditis (heart 
disability), rated as 60 percent disabling. 
 
2.  The Veteran's service-connected disability is not shown to be 
of such severity so as to preclude substantially gainful 
employment.
 

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.1-4.14, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486. 
 
VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id. As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 
 
By a letter dated in October 2008, the Veteran was notified of 
the evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied. 
 
With respect to the Dingess requirements, the Veteran was 
provided with the requisite notice in the letter dated in March 
2006. 
 
For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  
In this case, the Veteran was provided pertinent information in 
the above mentioned letter and other correspondence provided by 
the RO. 
 
Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  The 
Veteran has been medically evaluated.  In sum, the Board finds 
that the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under the 
mandates of the VCAA.

TDIU 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran. 38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991). 
 
In this case, the Veteran has been granted a 60 percent 
disability rating for his heart disability.  The Veteran has no 
other service-connected disabilities.  As the Veteran has a 
single disability rated at 60 percent, he meets the percentage 
criteria laid out in 38 C.F.R. § 4.16(a). 
 
The remaining question before the Board, therefore, is whether 
the Veteran is unemployable by reason of his service-connected 
disability alone, taking into consideration his educational and 
occupational background, such that a TDIU rating may be assigned.

The Veteran was a factory worker up until his retirement in 1998.  
He retired because he became eligible for retirement.

The Veteran attended a cardiac VA examination in December 2004.  
He reported no noticeable symptomatology.  No limitations on his 
occupation were found.  Examination revealed a heart murmur.  
There was no evidence of congestive heart failure.  Rheumatic 
heart disease with mitral stenosis and insufficiency was 
diagnosed.

The Veteran attended a VA examination in March 2010.  The claims 
file and medical records were reviewed.  The Veteran reported 
recurrent dyspnea with minimal exertion, fatigue, shortness of 
breath, dizziness, and oppressive chest sensation.  Continuous 
medication was required for his heart disability.  Examination 
revealed no pulmonary hypertension or congestive heart failure.  
Stress tests results were an estimated METS of 7 to 8.  
Electrocardiogram did not show arrhythmia or ischemia.  There was 
no evidence of adenosine induced myocardial ischemia.  Heart rate 
and blood pressure were normal.  Heart size was normal.  Ejection 
fraction was 50 percent.  The effects on the Veteran's usual 
occupation would be lack of stamina, weakness, and fatigue.  
However, the examiner found that the heart disability did not 
preclude the Veteran from obtaining, performing, and securing, a 
financially gainful employment, as his METS were 7 or 8, ejection 
fraction was 50 percent, and stress test was negative for 
ischemia.  The examiner opined that the limitations on physical 
activity were slight.

VA outpatient treatment record were also reviewed.  These confirm 
that the Veteran takes heart medications and are consistent with 
the findings of the VA examinations. 
 
After a thorough review of the record, the Board finds that the 
competent medical evidence of record does not demonstrate that 
functional limitations imposed by the Veteran's service-connected 
heart disability preclude his performance of substantially 
gainful employment.  The evidence of record shows that the 
Veteran was capable of engaging in substantially gainful 
employment until he became eligible for retirement.  There is no 
indication that the Veteran retired due to inability to work or 
difficulties caused by his heart disability.  In fact, the 
Veteran reports that he simply became eligible for retirement.  
Were the Veteran to seek new employment, there is no indication 
that the Veteran cannot engage in any substantially gainful 
employment a field for which he may be qualified.  There is no 
competent evidence of record showing that he is unable to 
maintain any form of substantially gainful employment due to the 
severity of his service-connected disability 

The Board finds probative the March 2010 opinion of the VA 
examiner that concluded the Veteran's heart disability did not 
preclude him from obtaining, performing, and securing, a 
financially gainful employment.  This opinions is considered 
probative as it was definitive, based upon a complete review of 
the Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   
The Veteran has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).
 
The Board acknowledges that the Veteran has difficulty with his 
service-connected heart disability, but these factors are 
reflected in the current 60 percent disability rating.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-
connected disability may cause some economic inadaptability, in 
that he may need to rest more often or may not work as quickly, 
this is taken into account in the assigned disability ratings.  
In this case, there is no showing of total individual 
unemployability based solely on his service-connected disability 

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that which he experiences as a 
result of his service-connected disability.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, in evaluating a claim for an 
increased rating, VA must only consider the factors as enumerated 
in the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To 
the extent that the Veteran argues or suggests that the clinical 
data supports that he meets the criteria for a TDIU, he is not 
competent to make such an assertion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).
 
Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
Veteran's service-connected disability alone, when considered in 
association with his educational attainment and occupational 
background, render him unable to secure or follow a substantially 
gainful occupation.  Although he has not been employed since 
1998, the preponderance of the evidence is against finding that 
his service-connected disability has resulted in unemployability.  
Rather, it appears it was his choice to retire.  In the absence 
of any evidence of unusual or exceptional circumstances beyond 
what is contemplated by the assigned 60 percent disability 
rating, the preponderance of the evidence is against his claim.  
Accordingly, a TDIU due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted. 


ORDER

Entitlement to TDIU is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


